DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 14-17 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Girerd (USPAT 5083858).
Re claim 1, Girerd teaches an ophthalmic tinted glass (see col. 9 line 55 crown glass) comprising: a substrate-forming base eyeglass, comprised of a self-supporting portion of a light-transmitting material intermediate between a convex face (Cx) and a concave face (Cc) (see numeral 3), and a first layered structure-2)} covering the convex face (Cx) of the base eyeglass, and adapted for increasing a reflection effective for light impinging from outside of the tinted glass (10) onto the convex face covered by the first layered structure, when compared to a reference reflection effective for light impinging also from outside onto the convex face but without the first layered structure, the reflection increase being effective for at least one light wavelength higher than 520 nm (see numeral 4, figure 1 discloses increase in different wavelengths) the base eyeglass and the first layered structure being such that a difference equal to a mean transmittance value of the tinted glass  over a wavelength range from 460 nm to 510 nm, or from 465 nm to 495 nm, minus a visual transmission value of the tinted glass is higher than 14% (see figure 1 discloses transmission value greater than 14%).
	Re claim 2, Girerd teaches wherein the base eyeglass and the first layered structure are such that the difference equal to the mean transmittance value over the wavelength range from 460 nm to 510 nm, or from 465 nm to 495 nm, minus the visual transmission value is higher than or equal to 20% (see figure 1 discloses this transmission value greater than 20%).
	Re claim 3, Girerd teaches wherein the base eyeglass has a visual transmission value higher than 18% when devoid of the first layered structure, and the first layered structure is such that the visual transmission value of the tinted glass is less than or equal to 18% (see figure 1 discloses this transmission value less than 18%).
	Re claim 4, Girerd teaches wherein the base eyeglass and the first layered structure are such that the mean transmittance value of the tinted glass over the wavelength range from 460 nm to 510 nm, or from 465 nm to 495 nm, is higher than 30%, preferably higher than 40%, more preferably higher than or equal to 48% (see figure 1).
	Re claim 5, Girerd teaches wherein the base eyeglass is such that a spectral transmittance of said base eyeglass when devoid of the first layered structure, is less than 30%, preferably less than 20%, across a wavelength range from 380 nm to 450 nm (see figure 4).
	Re claim 6, Girerd teaches wherein the base eyeglass is such that a spectral transmittance of said base eyeglass when devoid of the first layered structure is less than 25% across a wavelength range from 540 nm to 630 nm (see figure 4).
	Re claim 7, Girerd teaches wherein the base eyeglass is such that the visual transmission value of said base eyeglass when devoid of the first layered structure is less than 25% (see figure 4).
	Re claim 8, Girerd teaches wherein the material of the base eyeglass is comprised of a transparent matrix with dyes and absorbers distributed within the matrix, at least one of said dyes having a light-absorption peak in a wavelength range from 380 nm to 450 nm, and at least two of said absorbers having respective light-absorption peaks in another wavelength range from 520 nm to 660 nm (see figure 4).
	Re claim 10, Girerd teaches further comprising: a second layered structure covering the concave face of the base eyeglass , and adapted for decreasing a visual reflection value effective for light impinging from outside of the tinted glass (10) onto the concave face covered by the second layered structure, when compared to a visual reference reflection effective for light impinging also from outside onto the concave face of the base eyeglass but when devoid of the second layered structure (see numeral 4).
	Re claim 14, Girerd teaches wherein the transmittance over a wavelength range from 465nm to 495 nm is higher than 60% (see figure 1).
	Re claim 15, Girerd teaches wherein the transmittance over a wavelength range from 465nm to 495 nm is higher than 75 % (see figure 1).
	Re claim 16, Girerd teaches wherein the base eyeglass is a clear eyeglass (see col 13, lines 27-29).
	Re claim 17, Girerd teaches Solar-protection eyewear, comprising a frame (see figure 3A) and two ophthalmic tinted glasses (see col. 9 line 55 crown glass) mounted into the frame, each ophthalmic tinted glass comprising: a substrate-forming base eyeglass, comprised of a self-supporting portion of a light- transmitting material intermediate between a convex face and a concave face (see numeral 3); and a first layered structure covering the convex face of the base eyeglass, and adapted for increasing a reflection effective for light impinging from outside of the tinted glass onto the convex face covered by the first layered structure, when compared to a reference reflection effective for light impinging also from outside onto the convex face but without the first layered structure, the reflection increase being effective for at least one light wavelength higher than 520 nm, (see figure 1 and numeral 4) the base eyeglass and the first layered structure being such that a difference equal to a mean transmittance value of the tinted glass over a wavelength range from 460 nm to 510 nm, or from 465 nm to 495 nm, minus a visual transmission value of the tinted glass is higher than 14% (see figure 1 discloses transmission value greater than 14%). 

Allowable Subject Matter
Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein a spectral reflectance of said ophthalmic tinted glass for light impinging on the convex optical face (Cx) with incidence value of 15°, has a value of more than 30% for at least one first wavelength comprised between 520 nm and 660 nm, and another value of less than 20% for at least one second wavelength comprised between 460 nm and 510 nm; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second layered structure-B} is such that the visual reflection value effective for light impinging from outside of the tinted glass onto the concave face (Cc) covered by said second layered structure is less than 3%, preferably less than or equal to 2.5%, for incidence value of 35°.; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first layered structure-2} is a stack of eleven layers alternatively of zirconia and silica, starting and ending with two of said zirconia layers, with the zirconia layers (Z1-Z6) having respective thicknesses between 50 nm and 73 nm, and the silica layers (Q1I-Q5) having respective thicknesses between 80 nm and 125 nm; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first layered structure-+2) is an ordered stack comprising, from the convex face (Cx) of the base eyeglass: an underlayer (UL) with a refractive index of about 1.5 for wavelength value of 633 nm, and with a thickness of between 65 nm and 80 nm, three layers alternatively of zirconia and silica, starting with a first zirconia layer (Z1) having a thickness of between 90 nm and 100 nm, then a first silica layer (QI) having a thickness of between 59 nm and 65 nm, and then a second zirconia layer (Z2) having a thickness of between 74 nm and 82 nm, one indium-tin oxide layer (IFO) having a thickness of between 5 nm and 8 nm, and a second silica layer (Q2) having a thickness of between 28 nm and 32 nm; and wherein the second layered structure-8) is an ordered stack comprising, from the concave face (Ce) of the base eyeglass: another underlayer (UL) with a refractive index of about 1.5 for wavelength value of 633 nm, and with a thickness of between 143 nm and 158 nm, another three layers alternatively of zirconia and silica, starting with another first zirconia layer (Z1) having a thickness of between 18 nm and 20 nm, then another first silica layer (QI) having a thickness of between 32 nm and 36 nm, and then another second zirconia layer (Z2) having a thickness of between 70 nm and 78 nm, [[-]] another indium-tin oxide layer (ITO) having a thickness of between 5 nm and 8 nm, and [[-]] another second silica layer (Q2) having a thickness of between 95 nm and 104 nm; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	EP 3112926 A1	EP 3528037 A1	US-20170242273-A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872